Exhibit 99.1 LUMINEX CORPORATION REPORTS FOURTH QUARTER AND FULL YEAR 2011 RESULTS Luminex achieves 30 percent annual revenue growth AUSTIN, Texas (February 6, 2012) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the fourth quarter and year ended December 31, 2011.Financial and operating highlights include the following: · Consolidated fourth quarter 2011 revenue was $47.9 million, a 16 percent increase over the fourth quarter of 2010; full-year 2011 revenue was $184.3 million, a 30 percent increase over 2010 · Fourth quarter 2011 assay sales of $16.4 million grew 77 percent over the fourth quarter of 2010; full-year 2011 assay revenue was $48.7 million, a 51 percent increase over 2010 and included a contribution from EraGen Biosciences, Inc. that exceeded the high end of our expectations for 2011 revenue · Fourth quarter 2011 shipments of 307 multiplexing analyzers that included 114 MAGPIX® systems, resulted in cumulative life-to-date multiplexing analyzer shipments of 8,678 · Consolidated gross profit margin of 67.9 percent for the fourth quarter of 2011, which included the negative impact on gross profit margin resulting from the recording of EraGen inventory acquired at fair value on the date of acquisition · Operating income for the fourth quarter of 2011 was $3.9 million. Included in this amount is approximately $1.1 million in incremental expense resulting from recording the EraGen inventory acquired at fair value on the date of acquisition and approximately $0.5 million in acquisition/integration costs associated with EraGen. Excluding the revaluing of EraGen inventory and acquisition costs, non-GAAP operating income for the fourth quarter of 2011 was $5.5 million, a $0.4 million increase over the fourth quarter of 2010 · GAAP net income for the fourth quarter of 2011 was $3.4 million, or $0.08 per diluted share. GAAP net income for the full-year 2011 was $14.5 million or $0.34 per diluted share, compared to full-year 2010 net income of $5.2 million or $0.12 per diluted share. Excluding the aforementioned fair value adjustment to EraGen inventory and integration expenses, non-GAAP net income for the fourth quarter and 2011 was $4.8 million and $19.3 million or $0.11 and $0.45 per diluted share, respectively “Luminex’s strong fourth quarter performance completed a year that was full of achievements,” said Patrick J. Balthrop, president and chief executive officer of Luminex. “In 2011, Luminex delivered 30 percent total revenue growth, driven by our higher margin revenue categories; assays, consumables, and royalties. The assay group, led by our Cystic Fibrosis and Respiratory Viral Panel franchises, and a healthy contribution from our acquisition of EraGen Biosciences, generated 51 percent growth over 2010. As forecasted, consumable revenue in the second half of the year decelerated from an exceptionally strong first half, yet for the full year, consumable revenue grew 38 percent over 2010. Finally, we recognized 30 percent growth in royalty revenue in 2011, which reflects the continuing strong commitment to and investment in our proprietary technology by our key partners.” “During 2011 we achieved several significant milestones, including the launch of our novel xTAG®Gastrointestinal Pathogen Panel in Europe, FDA clearance of our xTAG RVP FAST assay, and the acquisition of EraGen Biosciences. We believe these new products will begin to make a meaningful contribution in 2012,” added Balthrop. “We are excited about the prospects for growth and remain focused on delivering innovative, high performance solutions to our customers. We believe our focus on the customer will continue to drive long-term value for our shareholders,” Balthrop concluded. REVENUE SUMMARY (in thousands, except percentages) Three Months Ended December 31, Variance (%) (unaudited) System sales $ $ $ 1 % Consumable sales ) -16 % Royalty revenue 17 % Assay revenue 77 % All other revenue 5
